          Case 1:20-cr-00061-RMB Document 19
                                          18 Filed 07/08/20 Page 1 of 1




                                                                      July 8, 2020
BY EMAIL AND ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

RE:    United States v. Mikal Leahr
       20 Cr. 61 (RMB)

Dear Judge Berman:

        I write on behalf of my client, Mikal Leahr, with the consent of the Government, to
respectfully request a 60-day adjournment of the conference in the above-referenced case.

        We continue to be hampered in our ability to meet with Mr. Leahr, review discovery, and
discuss his defense in this case as well as in our ability to collect necessary records and discuss a
disposition with the government. In consequence, we respectfully request that the Court adjourn
the conference currently scheduled for July 13 for 60 days to allow counsel and Mr. Leahr
adequate time to prepare and discuss the case with each other and the Government.

        The Government requests that time from July 13 until the adjourn date be excluded from
any Speedy Trial calculations. On behalf of Mr. Leahr, I consent to that request. A similar
request for an adjournment and the exclusion of time was made by all defendants in Mr. Leahr’s
case in front of Judge Stein, 19 Cr. 913 (SHS), and that case was adjourned to September 8.

       Thank you for your time and consideration of this matter.

                                                              Respectfully submitted,
  Conference is adjourned to 9/14/2020                              /s/              .
  at 9:00 am. Time is excluded pursuant                       Peggy Cross-Goldenberg
  to the Speedy Trial Act for the reasons                     Supervising Trial Attorney
  set forth in this letter                                    Federal Defenders of New York
                                                              646-588-8323
                                                              Peggy_cross-goldenberg@fd.org
       Cc: AUSA Kevin Sullivan



        7/8/2020
